DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 16 October 2020 in reference to application 17/073,034.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US PAP 2016/0111113).

Consider claim 1, Cho teaches a method (abstract) comprising: 
identifying, by a wearable audio device, a plurality of sounds in an environment in which the wearable audio device is located (0039, using microphone to collect audio, 0048, may include noise and speech sources. Figure 9, 0086-87, maybe implemented in wearable device such as a hearing aid); 

altering, by the wearable audio device in response to identification that the plurality of sounds includes the voice of the user, playback of the plurality of sounds to the user (0042, 0048-49, speech enhancement based on VAD, 0086-87, hearing aid applications, so enhanced audio would be played to user).

Consider claim 2, Cho teaches the method of claim 1, wherein altering playback of the plurality of sounds includes decreasing volume of one or more sounds of the plurality of sounds (0074-75 reducing the noise level in the audio).

Consider claim 6, Cho teaches the method of claim 1, wherein: 
identification of the plurality of sounds is based on detection of the plurality of sounds by a microphone of the wearable audio device (0039, using microphone to collect audio, 0048, may include noise and speech sources  Figure 9, 0086-87, maybe implemented in wearable device such as a hearing aid); and 
identification that the plurality of sounds includes the voice of the user is based on detection that the user is speaking by a sensor of the wearable audio device (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor).

Consider claim 7, Cho teaches The method of claim 6, wherein the sensor is an accelerometer, a piezoelectric sensor, or a vibration sensor (0039, bone conduction sensor (vibration), accelerometer).

Consider claim 8, Cho teaches One or more non-transitory computer-readable media comprising instructions (0089-90, computer readable media) that, upon execution of the instructions by one or more processors of a wearable audio device, are to cause the wearable audio device to: 
identify, based on a non-acoustic sensor that is in physical contact with a user of the wearable audio device, that a user is speaking (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor); 
alter, based on the identification that the user is speaking, an audio recording recorded by a microphone of the wearable audio device, wherein the audio recording is related to an environment in which the wearable audio device is located (0042, 0048-49, speech enhancement based on VAD, 0039, using microphone to collect audio, 0048, may include noise and speech sources.); and 
output the audio recording (0086-87, hearing aid applications, so enhanced audio would be played to user).

Consider claim 13, Cho teaches the one or more non-transitory computer-readable media of claim 8, wherein the non-acoustic sensor is a vibration sensor (0039, bone conduction sensor (vibration)).

Consider claim 15, Cho teaches A wearable audio device (abstract, figure 9) comprising: 
a microphone to detect a plurality of sounds in an environment in which the wearable audio device is located (0039, using microphone to collect audio, 0048, may include noise and speech sources. Figure 9, 0086-87, maybe implemented in wearable device such as a hearing aid); 
a non-acoustic sensor to detect that a user of the wearable audio device is speaking (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor); and 
one or more processors (0034 processors) communicatively to alter, based on an identification by the non- acoustic sensor that the user of the wearable audio device is speaking, one or more of the plurality of sounds to generate a sound output (0042, 0048-49, speech enhancement based on VAD, 0086-87, hearing aid applications, so enhanced audio would be played to user).

Consider claim 16, Cho teaches The wearable audio device of claim 15, wherein the wearable audio device further comprises speakers to play back the sound output to the user (0086-87, hearing aid applications, so enhanced audio would be played to user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kurz (US PAP 2020/0111472).

Consider claim 3, Cho teaches the method of claim 1, but does not specifically teach wherein altering playback of the plurality of sounds includes altering sounds in a first pre-identified frequency band and not altering sounds in a second pre- identified frequency band.
IN the same field of speech enhancement, Kurz teaches wherein altering playback of the plurality of sounds includes altering sounds in a first pre-identified frequency band and not altering sounds in a second pre- identified frequency band (0015, filtering out noise at preselected frequency bands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to filter selected frequency bands as taught by Kurz in the system of Cho in order to remove known or previously identified background noises (Kurz 0015).

Claim 4, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Feldman (US PAP 2020/0128317).

Consider claim 4, Cho teaches The method of claim 1, but does not specifically teach wherein altering playback of the plurality of sounds includes altering volume of all sounds of the plurality of sounds.
In the same field of speech enhancement, Feldman teaches wherein altering playback of the plurality of sounds includes altering volume of all sounds of the plurality of sounds (0117, gating or muting the entire audio signal when voice activity is not detected and turn it on when detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to gate the audio signal as taught by Feldman in the system of Cho in order to eliminate signals not voice related and improve the audio quality. 

Consider claim 9 Cho teaches The one or more non-transitory computer-readable media of claim 8, but does not specifically teach wherein alteration of the audio recording includes un-muting the audio recording.
In the same field of speech enhancement, Feldman teaches wherein alteration of the audio recording includes un-muting the audio recording (0117, gating or muting the entire audio signal when voice activity is not detected and turn it on when detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to gate the audio signal as taught by Feldman in the system of Cho in order to eliminate signals not voice related and improve the audio quality. 

Consider claim 17, Cho teaches The wearable audio device of claim 16, but does not specifically teach further comprising an occlusion valve coupled with the speakers, 
In the same field of speech enhancement, Feldman teaches further comprising an occlusion valve coupled with the speakers, wherein the one or more processors are to alter a configuration of the occlusion valve based on the identification that the user of the wearable audio device is speaking (0117, gating or muting the entire audio signal when voice activity is not detected and turn it on when detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to gate the audio signal as taught by Feldman in the system of Cho in order to eliminate signals not voice related and improve the audio quality. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Brouckxon et al (Time and Frequency Dependent Amplifications of Speech Intelligibility Enhancement in Noisy Environments).

Consider claim 5, Cho teaches the method of claim 1, but does not specifically teach wherein altering playback of the plurality of sounds includes: 
altering a volume of a first sound related to the voice of the user; and 
not altering a volume of a second sound that is not related to the voice of the user.
IN the same field of speech enhancement, Brouckxon teaches altering a volume of a first sound related to the voice of the user (section 2 and 3, boosting speech levels so they are audible over noise levels, so speech is boosted, but not noise); and 

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to boost speech signals only as taught by Brouckxon in the system of Cho in order to enhance speech intelligibility without effecting the overall perceived loudness. 

Claim 10, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Shim (US PAP 2020/0258539).

Consider claim 10, Cho teaches the one or more non-transitory computer-readable media of claim 8, but does not specifically teach wherein alteration of the audio recording includes: 
un-muting sounds in a first frequency band of the audio recording; and 
not un-muting sounds in a second frequency band of the audio recording that is different than the first frequency band.
In the same field of speech enhancement, Shim teaches un-muting sounds in a first frequency band of the audio recording (0059-60, 0067-69, determining frequency characteristics of noise signal, filtering out noise signal.  Thus, only speech signal would be allowed to pass or be “unmuted”); and 
not un-muting sounds in a second frequency band of the audio recording that is different than the first frequency band (0059-60, 0067-69, determining frequency 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to remove noise from the speech signal as taught by Shim in the system of Cho in order to increase intelligibility of the speech contained in the audio signal.

Consider claim 11, Cho teaches the one or more non-transitory computer-readable media of claim 8, but does not specifically teach wherein alteration of the audio recording includes removal of one or more sounds that are identified as un-related to a voice of the user.
In the same field of speech enhancement, Shim teaches wherein alteration of the audio recording includes removal of one or more sounds that are identified as un-related to a voice of the user (0059-60, 0067-69, determining frequency characteristics of noise signal, filtering out noise signal.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to remove noise from the speech signal as taught by Shim in the system of Cho in order to increase intelligibility of the speech contained in the audio signal.
Consider claim 18, Cho teaches the wearable audio device of claim 15, but does not specifically teach wherein the wearable audio device further comprises a transceiver to transmit an indication of the sound output to an electronic device that is remote from the wearable audio device.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to transmit the output signal to an external device to facilitate different uses of the signal such as video calls (Shim 0062).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Bryan et al. (US PAP 2019/0272842).

Consider claim 12, Cho teaches the one or more non-transitory computer-readable media of claim 8, but does not specifically teach wherein the non-acoustic sensor is an accelerometer (Although Cho teaches an accelerometer, it’s not clear that it is in contact with the wearer).
In the same field of speech enhancement, Bryan teaches wherein the non-acoustic sensor is an accelerometer (0027-28, using accelerometer to detect user speech).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use an accelerometer as taught by Bryan in the system of Cho for voice detection in order to more accurately detect users voice decreasing the influence of noise.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Briot (US PAP 2014/0244245).

Consider claim 14, Cho teaches the one or more non-transitory computer-readable media of claim 8, but does not specifically teach wherein the non-acoustic sensor is a piezoelectric sensor.
In the same field of voice detection, Briot teaches teach wherein the non-acoustic sensor is a piezoelectric sensor (0091, piezoelectric sensor used to detect voice).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a piezoelectric sensor as taught by Briot in the system of Cho in order to provide a compact vibrations sensor.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jeong et al. (US PAP 2020/0013395).

Consider claim 19, Cho teaches The wearable audio device of claim 15,  but does not specifically teach wherein the one or more processors are to: 
identify, based on a neural network, a first sound of the plurality of sounds that corresponds to a voice of the user; and 
identify, based on the neural network, a second sound of the plurality of sounds that is different from the voice of the user.
In the same field of speech enhancement, Jeong teaches identify, based on a neural network, a first sound of the plurality of sounds that corresponds to a voice of the 
identify, based on the neural network, a second sound of the plurality of sounds that is different from the voice of the user (0232 VAD (speech vs noise)  signal classification may be performed with a neural network).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a neural network VAD as taught by Jeong in the system of Cho in order to increase accuracy of VAD processing.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Jeong as applied to claim 19 above, and further in view of Brouckxon.

Consider claim 20, Cho teaches the wearable audio device of claim 19, but does not specifically teach wherein the processor is to alter an acoustic property of one of the first sound and the second sound while not altering the other of the first sound and the second sound.
In the same field of speech enhancement, Brouckxon teaches wherein the processor is to alter an acoustic property of one of the first sound and the second sound while not altering the other of the first sound and the second sound (section 2 and 3, boosting speech levels so they are audible over noise levels, so speech is boosted, but not noise).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to boost speech signals only as taught by Brouckxon in the system of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (Dusan et al. (US PAP 2015/0245129) also teaches signal enhancement on a wearable device with voice activity detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655